Citation Nr: 1331754	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for substance abuse, to include as secondary to an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992, with service in Southwest Asia from August 1990 to April 1991.  He also had service in the National Guard from October 1997 to August 1999.  His military occupational specialty was Chaparral/Redeye missile repairer.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied the benefits sought on appeal.  The Veteran submitted his notice of disagreement with this determination in September 2009, and timely perfected his appeal in February 2010.

Although the Veteran requested a Board hearing on his February 2010 Substantive Appeal [VA Form 9] and an RO hearing in February 2010 correspondence, he withdrew the RO hearing request in April 2010 and withdrew the Board hearing request in May 2010.  

This case was previously before the Board in October 2012 at which time the issues noted above were remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the October 2012 Board remand, the Veteran originally filed claims for service connection for PTSD, anxiety and depression.  As the Veteran did not have current diagnoses of all of the disorders specified, and had not yet been afforded an adequate mental disorders examination, the Board recharacterized his original claims as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

2.  No psychiatric disability, to include depressive disorder or anxiety was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between such currently diagnosed psychiatric disability and the Veteran's military service.

3.  As the Veteran is not service connected for any disabilities, substance abuse is not a disability for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for substance abuse is not warranted.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2013); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service in the Gulf War had a detrimental impact on his life.  Specifically, the Veteran contends that he suffered from substance abuse from approximately June 1999 to January 2002 which resulted in his discharge from the National Guard.  He also contends that he has difficulty with stress, anxiety, and depression.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, there must be competent, credible, and probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases to include psychoses, such as depression and anxiety, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, psychoses are among the diseases listed in section 3.309(a).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). 

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Analysis

Service treatment records are negative for psychiatric problems during military service.  Significantly, both the Veteran's October 1988 enlistment examination and May 1992 separation examination show normal psychiatric systems.  Also, in October 1988 and May 1992 reports of medical history the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

The earliest indication of psychiatric problems in the claims file the Veteran's claim for service connection for a psychiatric disorder in October 2008.  In connection with this claim the Veteran was afforded a VA psychiatric examination in December 2008.  During this examination the Veteran reported that for the last 10 to 12 years he had trouble with anxiety and depression.  The Veteran thought that these symptoms were related to being in the Gulf War from August 1990 to April 1991 and not knowing if he was going to live or die.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.     

As above, the Board remanded this case in October 2012 for additional development.  Specifically, the Board remanded to obtain possible VA and/or private treatment records for the Veteran's psychiatric disorder and to obtain a VA psychiatric examination for the Veteran.  Notably, the Board indicated that, since the December 2008 VA psychiatric examination, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  The Board also noted that the December 2008 VA examiner failed to address whether the Veteran suffered from depression as well as anxiety and did not provide a nexus opinion with respect to the Veteran's diagnosed anxiety.

Pursuant to the October 2012 Board remand, the Veteran was afforded a subsequent VA psychiatric examination in December 2012.  Upon psychiatric examination the examiner diagnosed depressive disorder, NOS (not otherwise specified) as well as anxiety disorder, NOS.  The examiner also opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV criteria.  The examiner opined that the Veteran's depressive disorder and anxiety disorder were not as least as likely as not due to the Veteran's military service.  Specifically, the examiner wrote that the Veteran denied mental health treatment prior to or during active duty.  The Veteran had no current mental health treatment.  He had never been hospitalized for mental health.  The Veteran reported that, several years ago, he went to the doctor and was given medication for stress for one year.  

Initially, the Board notes that the first element of service connection, a current diagnosis, has not been met because the Veteran does not have a current diagnosis of PTSD.  As above, the December 2008 VA examiner diagnosed the Veteran with anxiety only, and the December 2012 VA examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV criteria.  As above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   As regards any direct assertions by the Veteran attempting to establish that he currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matters of current diagnosis of PTSD (or any other psychiatric disability) are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran meets the diagnostic criteria for PTSD (or other psychiatric disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.  Because there is no current diagnosis of PTSD, consideration of any claimed stressor is not necessary and service connection for PTSD is not warranted.

The first element of service connection has been demonstrated for depressive disorder and anxiety disorder as they were both diagnosed following the December 2012 VA examination.  As to these disorders, the earliest evidence of psychiatric problems in the claims file is the Veteran's claim for service connection for psychiatric problems made in October 2008, approximately 16 years after his discharge from military service.  Furthermore, the December 2012 VA examiner opined that the Veteran's depressive and anxiety disorders are not related to the Veteran's military service, noting that the Veteran, by his own admission, did not seek treatment for psychiatric problems until several years after service.  Moreover, as above, during the December 2008 VA examination the Veteran reported an onset of psychiatric symptoms 10 to 12 years earlier which means that, by the Veteran's own admission, his psychiatric problems began at least four years after his discharge from military service.   

The Board has carefully considered and evaluated the evidence of record.  The Veteran is certainly competent to report his symptoms, present and past.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372   (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not asserted experiencing psychiatric symptoms in service.   He asserts his belief that his illnesses are related to his experiences in the U.S. Army during Desert Shield and Desert Storm.  He reported an incident wherein he was with a convoy, overslept during a rest period, and found that he had been left behind when he awoke.  He reported that he had to drive for 2 hours through Iraq to catch up with his convoy.  

The Veteran's wife submitted a statement in support of the Veteran's claim in January 2009.  Significantly, she wrote that she had known the Veteran since April 1991 and that he had been experiencing psychiatric problems for many years.  However, it is unclear from this statement when exactly the psychiatric problems began.  The Board points out that any  post service assertions that the Veteran's psychiatric problems began during or shortly after service are inconsistent with the Veteran's admission in October 2008 that his psychiatric problems began 10 to 12 years earlier, i.e, 1996 to 1998.  

As noted, the first recorded psychiatric complaints and diagnosis of a psychiatric disability was not until December 2008, approximately 16 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, neither the Veteran has presented or identified any existing medical evidence or opinion reflecting that a current psychosis was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between any currently diagnosed psychiatric disability and service.  As noted, in the December 2012 examination report, the December 2012 VA examiner indicated that it was less likely than not that the Veteran's diagnoses of depression and anxiety had their onset in military service.  The rationale for this opinion was that there were no in-service medical records to support that the Veteran was having symptoms of a psychiatric disorder while in military service.  There are no other contrary opinions of record.  

Furthermore, as regards any direct assertions by the Veteran or his wife that a psychiatric disability had its origins in or is otherwise medically-related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although, as indicated above, lay persons are competent to provide opinions on some medical issues (see Kahana, 24 Vet.App. at 435), the specific issue of whether the Veteran's current psychiatric problems are related to his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Hence, the lay assertions in this regard have no probative value.  The Board further notes that, in this case, the December 2012 VA examiner, who clearly has the requisite expertise to decide this issue, considered the lay assertions, and still rendered an opinion that weighs against the claim.  As noted, the Board accepts such opinion as persuasive evidence on the medical nexus question.  

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability, to include PTSD, depression, and anxiety must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the substance abuse issue, the Board acknowledges that the Veteran claims to have become addicted to drugs and alcohol shortly after the military.  Nevertheless, under VA's governing regulations, alcohol and drug abuse, unless shown to be the secondary result of an organic disease or disability, constitutes willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  It does not appear that the Veteran has a current active diagnosis of substance abuse.  The Board further acknowledges that service connection for a disability resulting from substance abuse may be warranted where such abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, however, the Veteran is being denied service connection for an acquired psychiatric disorder, which he attributes his substance abuse to and, thus, does not qualify for secondary service connection even if there was a current diagnosis of a substance abuse disorder during the relevant period.

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, depression, and anxiety, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of two VA examination reports, a VA treatment record, and private treatment records.  Also of record and considered in connection with the appeal are the various written statements from the Veteran and his wife.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

In October 2012, the Board remanded the case for additional development, to include obtaining any outstanding VA and private treatment records (which was accomplished prior to the April 2013 supplemental statement of the case) and affording the Veteran a VA examination in order determine the current nature and etiology of his claimed acquired psychiatric disorder (which was accomplished in December 2012).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to the determinative issue of causation, so additional examinations and opinions are not needed. 38 C.F.R. § 4.2. See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). The examination of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived. See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The VA examination report is thorough and supported by the record. The records taken as a whole satisfy 38 C.F.R. § 3.326.

Therefore, the Board finds that the AOJ has substantially complied with the October 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied.

Service connection for substance abuse, to include as secondary to an acquired psychiatric disorder, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


